Case 3:19-cr-00639-X Docume tg Filed. 12/09/19 Page 1of6 PagelD 84
‘i SE cS ARUP OISTRICT COURT
| OR THERN GIST. OF TX

FILEG

sb

ere -Q PH 2:
IN THE UNITED STATES DISTRICT court —-ISDEC-9 Pt 21

FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION CEPUTY CLERK (—
UNITED STATES OF AMERICA
v. Case No.
i“
MARK SEVIER @e19°R -639°-YX
FACTUAL RESUME

In support of Mark Sevier’s plea of guilty to the offense in Count One of the
Information, Sevier (the defendant), Mark Daniel (the defendant’s attorney), and the
_ United States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count One of the Information, charging a violation
of 18 U.S.C. § 371 (8 U.S.C. § 1324(a)(1)(A)(iii)), that is, Conspiracy to Unlawfully

Harbor Illegal Aliens, the government must prove each of the following elements beyond

a reasonable doubt:!

First. That the defendant and at least one other person made an
agreement to commit the crime of unlawful employment of illegal
aliens, as charged in the information;

Second. That the defendant knew the unlawful purpose of the agreement
and joined in it willfully, that is, with the intent to further the
unlawful purpose; and

Third. That one of the conspirators during the existence of the conspiracy
committed at least one of the overt acts described in the
superseding information, in order to accomplish some object or
purpose of the conspiracy.

 

' Fed. Crim, Jury Instr. 7th Cir. 1324A(a)(1)(A).

Factual Resume (Sevier)}—Page 1
Case 3:19-cr-00639-X Documenti6 Filed 12/09/19 Page 2of6 PagelD 85

Source: Fifth Circuit Pattern Jury Instructions § 2.57 (2015 ed.)
The elements of unlawful harboring of illegal aliens, in violation of 8 U.S.C.
§ 1324(a)(1)(A) (iii), are:

First. That the alien entered, came to, or remained in the United States in
violation of law;

Second. That the defendant concealed, harbored, shielded from detection,
or attempted to conceal, harbor, or shield from detection the alien
within the United States;

Third. That the defendant knew or acted in reckless disregard of the fact
that the alien entered, came to, or remained in the Untied States in
violation of law; and

Fourth. That the defendant’s conduct tended to substantially facilitate the
alien entering, coming to, or remaining in the United States
illegally.

Source: Fifth Circuit Pattern Jury Instructions § 2.01C (2015 ed.)

STIPULATED FACTS

1. Starting in or about the Summer of 2016 and continuing until in or about |
August 2017, in the Northern District of Texas, the defendant, Mark Sevier, did
knowingly, intentionally, and unlawfully combine, conspire, consider, and agree with
other persons, including Carl Eugene Hall, and others, to conceal and disguise the
employment of illegal aliens at Speed Fab-Crete Corporation (“Speed Fab-Crete”) by
placing them on the payroll of Take Charge Staffing, in violation of 8 U.S.C.

§ 1324(a)(1)(A).
2. Mark Sevier was the owner of Take Charge Staffing, a staffing company

based in Fort Worth, Texas. Carl Eugene Hall was one of the owners of Speed Fab-

Factual Resume (Sevier)—Page 2

 
 

 

Case 3:19-cr-00639-X Documenti6 Filed 12/09/19 Page 3of6 PagelD 86

Crete, a construction company located in Kennedale, Texas.

3. In October 2015, Homeland Security Investigations of the Department of
Homeland Security (“HSI”) commenced a Form I-9 inspection of Speed Fab Crete.
Among other things, HSI obtained employment records, including Forms I-9, from Speed
Fab Crete concerning its work force. HSI determined that of the 106 employees of Speed
Fab Crete, approximately 43 employees were not authorized to work in the United States
because they were in the United States illegally.

4, In April 2016, Speed Fab Crete entered into a settlement agreement with
the United States Department of Homeland Security, United States Immigration and
Customs Enforcement. In the settlement agreement, Speed Fab Crete admitted to
employing 41 illegal aliens knowing that they were unauthorized to work in the United
States. Speed Fab Crete further agreed to provide ICE with a memorandum, no later than
October 15, 2016, detailing the employment status of the 4 1 illegal aliens. ICE agreed
that Speed Fab Crete would have a six-month period before ICE would conduct any
subsequent I-9 inspection. Speed Fab Crete further acknowledged that any subsequent
violations may subject the company to enhanced penalties as it would be treated as an
employer with previous violations. Neither Take Charge Staffing or Mark Sevier was a
party to the Settlement Agreement.

5. In or about February 2016, before entering into the settlement with ICE,
Speed Fab Crete began taking steps to replace the 43 illegal aliens with legal employees.
To that end, Speed Fab Crete’s owners, including Carl Eugene Hall, met with

representatives from Take Charge Staffing, including Mark Sevier, about whether Take

Factual Resume (Sevier)—Page 3
Case 3:19-cr-00639-X Documenti6 Filed 12/09/19 Page 4of6 PagelD 87

Charge Staffing could supply legal employees. During the meeting, Carl Eugene Hall
asked Mark Sevier to provide a “payroll” service by transferring the illegal aliens to Take
Charge Staffing’s payroll system and assigning them back to Speed Fab Crete. At the
time, Mark Sevier refused to engage in such conduct.

6. Between February 2016 and September 2016, Take Charge Staffing
attempted to supply legal workers to Speed Fab Crete, but was largely unsuccessful in
replacing the full work force. In or about September 2016, however, Take Charge
Staffing, at the direction of Mark Sevier, agreed to provide the “payroll” service for 23

illegal aliens at Speed Fab Crete. Carl Eugene Hall agreed to transfer the 23 illegal aliens
| to the payroll of Take Charge Staffing. On or about September 23, 2016, Speed Fab
Crete terminated 39 illegal aliens and essentially reassigned 23 illegal aliens from Speed
Fab Crete’s payroll to Take Charge Staffing’s payroll. Each of the 23 illegal aliens
returned to work at Speed Fab Crete the following business day.

7. On or about October 11, 2016, in accordance with the Settlement
Agreement with ICE, Speed Fab Crete, under the signature of Speed Fab-Crete’s Chief
Financial Officer, sent a written statement to the government stating that all 39 of the
illegal aliens were released and were “no longer working at Speed Fab-Crete
Corporation,” which was false and misleading.

8. During the period of time that the illegal employees were on Take Charge
Staffing’s payroll, but working at Speed Fab-Crete, Mark Sevier would send invoices to
Speed Fab-Crete for the payroll expenses for the unauthorized employees, and Carl

Eugene Hall would authorize payment of those invoices. As a particular example, on or

Factual Resume (Sevier)—Page 4

 
Case 3:19-cr-00639-X Documenti6 Filed 12/09/19 Page5of6 PagelD 88

about June 23, 2017, Mark Sevier, on behalf of Take Charge Staffing, submitted Vendor
Invoice No. 2261 for $18,956.70 for payroll expenses for approximately 16 illegal
employees. On or about June 26, 2017, Carl Eugene Hall authorized payment on
purchase order 113644 to cover the payroll expenses of the approximately 16 illegal

employees who were working at Speed Fab-Crete.

---- NOTHING FURTHER ON THIS PAGE -----

Factual Resume (Sevier)—Page 5
 

9. The defendant agrees that the defendant committed all the essential

elements of the offense(s). This factual resume is not intended to be a complete

accounting of all the facts and events related to the offense charged in this case. The

limited purpose of this statement of facts is to demonstrate that a factual basis exists to

support the defendant’s guilty plea to Count One of the Information.

AGREED TO AND STIPULATED on this UI Gay of Oept-A , 2019.

os

MARK SEVIER
Defendant

fang b Chuck

“MRK DANIEL
Attorney for Defendant

Factual Resume (Sevier)}—Page 6

ERIN NEALY COX
UNITED STATES ATTORNEY

[i jfo2—

CATHY RIC SON

Special Assistant United States Attorney
Texas Bar No. 24076647

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214.659.8600

Facsimile: 214.659.8800

Email: cathy .richardso@usdoj.gov

Lr

J. NHCHOLAS BUNCH /
Assistant United States Attorney
Texas Bar No. 24050352

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214.659.8600
Facsimile: 214.659.8800

Email: nick.bunch@usdoj.gov

Case 3:19-cr-00639-X Documenti6 Filed 12/09/19 Page 6of6 PagelD 89 . |
